Citation Nr: 1316278	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  12-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to September 1964.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, granted service connection for a bilateral hearing loss disability and assigned a noncompensable rating.  

The Veteran testified during a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a February 2011 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective from July 21, 2010.  At the Veteran's March 2013 Board hearing, he testified that his bilateral hearing loss disability has worsened since his September 2010 QTC examination.  (See Board hearing transcript page 3.)  The Veteran contends that his current bilateral hearing loss disability warrants a compensable evaluation.  For the following reasons, the Board finds that further development is warranted to ensure a complete and current record before this appeal can be properly adjudicated.

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the Veteran in the development of a claim.  See 38 U.S.C.A. § 5102A (West 2002); 38 C.F.R. § 3.159 (2012).  The Veteran is competent to state that he has had increased difficulty with hearing acuity since his last examination.  The Veteran is entitled to a new examination where there is evidence that his disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2012); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

As such, the Board finds that a new examination is warranted.  In addition to conducting puretone threshold and speech discrimination testing, the examiner should also address any functional impairment caused by the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiology examination to determine the current degree of severity of his bilateral hearing loss disability.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.

The examiner should conduct all indicated tests and studies, to include a puretone threshold test and a speech discrimination test using the Maryland CNC word list.  The examiner should also address any functional impairment caused by the Veteran's bilateral hearing loss disability.  

The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2012).

2.  After completing the above, and any other development deemed necessary, the RO should readjudicate the Veteran's claim on the merits.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


